Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of species 52, set forth within the Election of Species Requirement, wherein the structure corresponds to Formula (a), Y is sulfur, and Rb is -CH2CH(CH2SH)SCH2CH(CH3)SH within the response of 15 September 2022 is acknowledged.
3.	Since statements of intended use do not carry patentable weight, it is noted that claims 40 and 43 are merely drawn to the poly(thio)urethane resin.	
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 24 and 37-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2017-0078139.
	KR 10-2017-0078139 discloses a polythiol compound corresponding to applicant’s elected species (see paragraph [0123] within the reference), wherein the discloses polythiol are reacted with polyisocyanates to produce a polythiourethane, which is used to produce an optical material, such as a lens (see pages 7 and 8 of the English translation).
6.	The examiner has reviewed the foreign priority document, and a compound corresponding to the elected species has not been found.  Accordingly, the position is taken that the species is not entitled to the date of the foreign application.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765